Title: To James Madison from Charles Pinkney, 6 December 1808
From: Pinkney, Charles
To: Madison, James



Dear Sir
Wednesday December 6: 1808 In Columbia

I have the honor & pleasure to inform you that I have just signed all the necessary Lists of our Electors & official papers necessary to be authenticated by the Executive & that You have this day recieved the unanimous Vote of the State as President & that our Legislature was unanimous in the choice of Electors so far as that they recieved, Some 135 & others near that out of 136 the whole number of Votes, & to congratulate you on the certainty of your election generally & handsomely every where except perhaps in New England.  I am with respect dear Sir & great regard always Your’s Truly

Charles Pinckney

